Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lashun D. Burton filed a “Motion to be appointed counsel,” seeking an attorney to assist him with filing a 18 U.S.C. § 3582 (2006) motion for reduction of sentence based upon Amendment 750 to the Sentencing Guidelines. The district court construed the motion as a § 3582 motion and granted it, reducing Burton’s sentence from 241 months to 212 months in prison. On appeal, Burton claims that the court erred in construing his filing as a § 3582 motion. Because Burton failed to raise this claim in district court and because he fails to show any prejudice from the district court’s ruling, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.